Whitsteld, C. J.,
delivered the opinion of the court.
This was manifestly a case in which the jury should have 'been allowed to say whether, under all the circumstances, there .was such gross negligence on the part of the railroad company, .such conscious indifference to the rights of the plaintiff and the public, as warranted the imposition of punitive damages, and, ■of course, as a consequence, if punitive damages were allowed, •■such a case as warranted damages for mental suffering. The *543principles controlling are set forth in the cases of Yazoo, etc., R. Co. v. White, 82 Miss. 120, 33 South. 970; Yazoo, etc., R. Co. v. Mitchell, 83 Miss. 179, 35 South. 339; and in Illinois, etc., R. Co. v. Harper, 83 Miss. 560, 35 South. 764.

Beversed and remanded.